DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This office action is responsive to applicant’s amendment filed on 02/15/2021.  Claims 1-20 were pending. Claim 3 was amended.  Claim 10 was withdrawn.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

6.	Claims 1-4, 7-8, 11, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Schulz et al. (DE 10 2013005135 A1), English translation via https://worldwide.espacenet.com/publicationDetails/description?CC=DE&NR=102013005135A1&KC=A1&FT=D&ND=&date=20141002&DB=worldwide.espacenet.com&locale=en_EP ) in view of Gollier et al. (US 2017/0189991 A1).
Regarding to claim 1, Schultz discloses a method of processing a substrate comprising a first surface and a second surface, the method comprising:
Applying an exit material (immersion oil) to the second surface of the substrate (glass or brittle hard material), wherein the refractive index match the values for the optical properties of the substrate material to be removed (paragraph 0012, 0015, 0028);
focusing a pulsed laser beam directed into the substrate such that the laser beam enters the substrate through the first surface, the pulsed laser beam generating an induced absorption within the substrate, the induced adsorption produced a damage track (damage or crack) within the substrate, wherein the substrate is transparent to at least one wavelength of the pulsed laser beam (paragraph 0002, 0006-008, 0010-0012).
the refractive index and absorption index match the values for the optical properties of the brittle, hard material to be removed (i.e. glass) (See paragraph 0012).  The examiner interprets the term “match” means (1) a person or thing equal or similar to another; (2) to put in a set possessing equal or harmonizing attribute (See evidence via https://www.merriam-webster.com/dictionary/match ).  
Therefore, the examiner interprets that Schultz teaches the refractive index of immersion oil should equal or similar (i.e. match) to the refractive index of glass.  Since Schultz fail to disclose the specific type of glass, it would be obvious to choose any different type of glass for the substrate.  Further the evidence as shown below shown that refractive index of different types of glass is very close or similar to the refractive index of immersion oil:

Fused silica glass has a refractive index of 1.458 (See evidence via https://en.wikipedia.org/wiki/List_of_refractive_indices ).  
Pyrex (a borosilicate glass) has a reflective index of 1.470 (See evidence via https://en.wikipedia.org/wiki/List_of_refractive_indices ).
Plate glass (window glass) has refractive index of 1.52 (See evidence via https://en.wikipedia.org/wiki/List_of_refractive_indices ).

Crown glass pure has refractive index of 1.50 to 1.54 (see evidence via https://en.wikipedia.org/wiki/List_of_refractive_indices )
Immersion oil has a refractive index of 1.515 (See evidence via https://en.wikipedia.org/wiki/Oil_immersion ).  
Regardless of the specific type of glass used, Schulz teaching that wherein the refractive index of the exit material match the values for the optical properties of the substrate material to be removed (paragraph 0012, 0028) along with the specific example of the exit materials (immersion oil) and glass substrate will have the difference between a refractive index of the exit material (immersion oil) and glass substrate must be less than 0.4 as shown by the calculation below:
Immersion oil refractive index 1.515 – fused silica glass refractive index 1.458 = 0.057
Immersion oil refractive index 1.515 – Pyrex glass refractive index 1.470 = 0.045
Immersion oil refractive index 1.515 – plate glass refractive index 1.52 = -0.005
Immersion oil refractive index 1.515 – soda-lime glass (container) refractive index 1.518 = -0.003
Immersion oil refractive index 1.515 – soda-lime glass (flat glass) refractive index 1.52 = -0.005
Immersion oil refractive index 1.515 – Crown glass refractive index 1.50 to 1.54 = 0.015 to -0.025



Regarding to claim 2, Schulz discloses the refractive index of the exit material match the values for the optical properties of the substrate material to be removed (paragraph 0012, 0028) along with the specific example of the exit materials and glass substrate will have the difference between a refractive index of the exit material (liquid materials) and glass substrate is less than 0.2 (See calculation as shown above).  Further, Schultz clearly discloses the additional material (such as immersion oil) suitable for avoid rear side damage if the values for the optical properties for the refractive index and absorption index match the values for the optical properties of the brittle, hard material to be removed (i.e. glass) (See paragraph 0012).
Regarding to claim 3, Schulz discloses the substrate is glass (paragraph 0002).
Regarding to claim 4, Gollier discloses a location of the quasi-non-diffracting beam exit the exit material is 50 µm or more away from the second surface of the substrate in a direction parallel to the quasi-non-diffracting beam (See Fig 8, paragraph 0114-0115).


Regarding to claim 8, Gollier discloses the exit material is one or more of polymer (paragraph 0117).

Regarding to claim 11, Gollier discloses the quasi-non-diffracting beam is selected from the group consisting of Gauss-Bessel beam and Airy beam (See paragraph 0054-0055).
Regarding to claim 13, Schulz discloses the pulsed laser comprises a burst comprising a plurality of pulses (paragraph 0011, 0012). Gollier also discloses the pulsed laser comprise a burst comprising a plurality of pulse (paragraph 0125-0128).
Regarding to claim 14, Gollier discloses a pulse width of each pulse of the plurality of pulses is 10 psec (See paragraph 0112, 0038; Note: 1 picosecond = 1x10-12 second).
Regarding to claim 15, Gollier discloses etching the substrate in an etching solution to produce a hole having a diameter of 1 µm or more by enlarging the damage track in the substrate (paragraph 0030-0031, 0041-0042, 0096).
Regarding to claim 16, Gollier discloses coating the interior of the hole with an electrically conductive material to provide electrical conductivity between a top and a bottom of the hole (Fig 12, paragraph 0119).

7.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Schulz (DE 10 2013005135 A1), English translation via https://worldwide.espacenet.com/publicationDetails/description?CC=DE&NR=102013005135A1&KC=A1&FT=D&ND=&date=20141002&DB=worldwide.espacenet.com&locale=en_EP ) in view of Gollier et al. (US 2017/0189991 A1) as applied to claims 1-4, 7-8, 11, 13-16 above, and further in view of Ehrmann et al. (Us 2002/0158052 A1).
Regarding to claim 5, Schulz and Gollier teaches the exit material is applied to the second surface such that there is a reflection surround the damage track (Schulz’s paragraph 0007-0030; Gollier’s paragraph 0033, 0044, 0050, and 0109).  Schulz and Gollier fail to disclose the reflection of 2.5% or less.  Ehrmann teaches to control the reflection to a few percent (paragraph 0124).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform routine experiments to obtain optimal reflection percentage range because it has been held that determination of workable range is not considered inventive.
Regarding to claim 6, Gollier teaches to control the size or diameter of predetermined region surround damage track by control the focal length (paragraph 0070, Fig 3A, Fig 3B-1, Fig 3B-4).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform routine experiment to obtain optimal diameter of a predetermined region surrounding the damage track because it has been held that determination of workable range is not considered inventive.

9 is rejected under 35 U.S.C. 103 as being unpatentable over Schulz (DE 10 2013005135 A1), English translation via https://worldwide.espacenet.com/publicationDetails/description?CC=DE&NR=102013005135A1&KC=A1&FT=D&ND=&date=20141002&DB=worldwide.espacenet.com&locale=en_EP )  in view of Gollier et al. (US 2017/0189991 A1) as applied to claims 1-4, 7-8, 11, 13-16 above, and further in view of Duan (US 2013/0183833 A1).
Regarding to claim 9, Schulz teaches the exit material comprises liquid such as oil immersion and a support substrate such that the liquid is disposed between the support substrate (solid plate) and the second surface of the substrate (paragraph 0014-0016, Fig 2).  Duan teaches to use water immersion or oil immersion during laser treatment process (See paragraph 0025, 0105).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schulz and Gollier in view of Duan by water as an exit material because equivalent and substitution of one for the other would produce an expected result.

9.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Schulz (DE 10 2013005135 A1), English translation via https://worldwide.espacenet.com/publicationDetails/description?CC=DE&NR=102013005135A1&KC=A1&FT=D&ND=&date=20141002&DB=worldwide.espacenet.com&locale=en_EP ) in view of Gollier et al. (US 2017/0189991 A1) as applied to claims 1-4, 7-8, 11, 13-16 above, and further in view of Grundmueller et al. (US 2016/0008927 A1).
.

10.	Claim  12 is rejected under 35 U.S.C. 103 as being unpatentable over Schulz (DE 10 2013005135 A1), English translation via https://worldwide.espacenet.com/publicationDetails/description?CC=DE&NR=102013005135A1&KC=A1&FT=D&ND=&date=20141002&DB=worldwide.espacenet.com&locale=en_EP ) in view of Gollier et al. (US 2017/0189991 A1) as applied to claims 1-4, 7-8, 11, 13-15 above, and further in view of Wikipedia, “Rayleigh length” via http://web.archive.org/web/20170721185348/https://en.wikipedia.org/wiki/Rayleigh_length .

Regarding to claim 12, Gollier teaches the quasi-non-diffracting beam comprises a beam waist (aka spot size wo); the quasi-non-diffracting beam define a laser beam focal line (2b) 
the first end point and the second end point are defined as locations where the quasi-non-diffracting beam has propagated a distance from the beam waist (See Fig 3B-1 to Fig 3B-4, paragraph 0052-0054, 0069).  
Gollier fails to disclose the quasi-non-diffracting beam has a propagated a distance from the beam waist equal to a Rayleigh range.  Wikipedia “Rayleigh length” teaches a quasi-non-diffracting beam (Gaussian beam) has a propagated a distance from the beam waist (wo) equal to a Rayleigh range (Zr) (See Figure in Wikipedia, “Rayleigh range”; Note: Rayleigh range Zr = ½ b, wherein b is confocal parameter).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schulz and Gollier in view of Wikipedia “Rayleigh range” by having a quasi-non-diffracting beam (Gaussian beam) which has a propagated a distance from the beam waist (Wo) equal to a Rayleigh range because equivalent and substitution of one for the other would produce an expected result.

Allowable Subject Matter
11.	Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.	Claim 20 is allowed.
Regarding to claims 18-20, the cited prior arts fail to disclose or suggest the quasi-non-diffracting beam defines a laser beam focal line having a first endpoint and a second endpoint each defined by locations where the quasi-non-diffracting beam has propagated a distance from the beam waist equal to a Rayleigh range;
the first endpoint is closer to the first surface of the substrate than the second surface;
the second endpoint is closer to the second surface of the substrate than the first surface; and
the second endpoint is outside of the substrate such that a distance between the second endpoint and the second surface is 100 µm or less in combination with all other limitation in the claims.

Response to Arguments
14.	The applicant’s amendment filed on 02/15/2021 along with the remark were sufficient to overcome the examiner’s previous ground of rejection under 35 U.S.C §112(b).
	Regarding to previous ground of rejection under 35 U.S.C 103 with respect to claim 1, the applicants stated 
“The Office Action further acknowledges that Schulz fails to explicitly disclose that a difference between a refractive index of the second material (the alleged “exit material”) and the hard material (the alleged “substrate”) is 0.4 or less, as recited in claim 1. Id. However, the Office Action appears to allege that such would have been inherent to Schulz. Id. Specifically, the Office Action asserts that based upon Wikipedia, the refractive index of glass is 1.458 and the refractive index of immersion oil is 1.515. Id.
However, the Wikipedia page relied upon by the Office cites the refractive index of fused silica glass at room temperature as being 1.458. Schulz fails to disclose that its hard material (the alleged “substrate”) is formed of fused silica rather than another glass material such as, for example, soda-lime glass. Thus, the hard material of Schulz is not necessarily formed of fused silica and, therefore, would not necessarily have a refractive index of 1.458. The Office also fails to provide any evidence or reasoning as to why it would have been obvious to modify the hard material of Schulz so that it is formed of fused silica.”
The examiner disagrees.  First, Schultz clearly discloses the additional material (such as immersion oil) suitable for avoid rear side damage if the values for the optical properties for the refractive index and absorption index match the values for the optical properties of the brittle, hard material to be removed (i.e. glass) (See paragraph 0012, 0015).  The examiner interprets the term “match” means (1) a person or thing equal or similar to another; (2) to put in a set possessing equal or harmonizing attribute (See evidence via https://www.merriam-webster.com/dictionary/match ).  
Therefore, the examiner interprets that Schultz teaches the refractive index of immersion oil should equal or similar (i.e. match) to the refractive index of glass.  Since Schultz fail to disclose the specific type of glass, it would be obvious to choose any different type of glass for the substrate.  Further the evidences as shown below that refractive index of different types of glass is very close or similar to the refractive index of immersion oil.  If the refractive index of the additional material (i.e. immersion oil) match the refractive index for the optical 
https://en.wikipedia.org/wiki/List_of_refractive_indices
https://en.wikipedia.org/wiki/Soda%E2%80%93lime_glass
https://en.wikipedia.org/wiki/Oil_immersion

Immersion oil refractive index 1.515 – fused silica glass refractive index 1.458 = 0.057
Immersion oil refractive index 1.515 – Pyrex glass refractive index 1.470 = 0.045
Immersion oil refractive index 1.515 – plate glass refractive index 1.52 = -0.005
Immersion oil refractive index 1.515 – soda-lime glass (container) refractive index 1.518 = -0.003
Immersion oil refractive index 1.515 – soda-lime glass (flat glass) refractive index 1.52 = -0.005
Immersion oil refractive index 1.515 – Crown glass refractive index 1.50 to 1.54 = 0.015 to -0.025

Furthermore, the Wikipedia page relied upon by the Office also teaches that the refractive index of a material depends “strongly upon the shift of light” and upon “temperature, pressure/stress.” Therefore, a measured refractive index is dependent on several factors including temperature. The refractive index measurement of 1.458 was calculated at room temperature, according to the Wikipedia page. But the Wikipedia page relied upon by the Office for the immersion oil does not specify the temperature at which the refractive index was measured. Thus, it could have been measured at a different temperature than the temperature at which the refractive index of the fused silica was measured (i.e., room temperature). The Office fails to show that the refractive index of fused silica and the refractive index of immersion oil, as taught by the Wikipedia pages, are comparable to each other.”  This argument is not commensurate with the scope of the claim.  There is no limitation in any pending claims which requires that the refractive index must be measured at specific temperature as argued by applicants.  Since the applicants fail to recite the specific temperature to measure the refractive index, the examiner interprets any measuring temperature of the refractive index would read on applicant’s limitation regarding “refractive index”.
Regarding to claim 20, the applicants stated
“However, Gollier fails to disclose that its alleged “second endpoint” is outside of the substrate such that a distance between this second endpoint and a second surface of the substrate is “100 µm or less,” as recited in claim 20. Instead, Gollier is silent regarding this distance of “100 µm or less.”
The Office Action even acknowledges that Gollier fails to disclose this distance of “100 µm or less,” but alleges that such would have been obvious through routine experimentation. Thus, the Office appears to allege that the claimed distance between the second endpoint and the second surface of the substrate is merely an optimization of a variable.
However, Applicant submits that the Office fails to show that this claimed distance is a result-effective variable, which is required by the Office for an obviousness rejection based upon routine optimization. “Applicants may rebut a prima facie case of obviousness based on optimization of a variable disclosed in a range in the prior art by showing that the claimed variable was not recognized in the prior art to be a result-effective variable” (emphasis added). MPEP §2144.05(III)(C). Gollier fails to disclose any distance range at all between the alleged second endpoint and second surface of the substrate and, thus, fails to disclose any variable that may be potentially optimized. Thus, Gollier fails to disclose the “general conditions” for optimization.  See MPEP §2144.05(II)(A). There is no evidence in the record to show that one of skill would have optimized the distance in Gollier.
Furthermore, the Office Action fails to provide any evidence or reasoning as to why one of skill in the art would have modified the distance in Gollier, even through routine experimentation, to be within the specific range of “100 µm or less.” Even assuming that one of skill in the art would have modified the distance in Gollier, Applicant submits that the Office fails to show that this specific range would have been contemplated by one of skill in the art. Instead, the Office appears to be relying on improper hindsight when alleging that it would have been obvious to modify the distance in Gollier to be within the specific range of “100 µm or less”


Conclusion
15.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469.  The examiner can normally be reached on Monday-Thursday; every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/               Primary Examiner, Art Unit 1713